DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Applicants submitted a pre-appeal brief conference request on 10/14/2021 in response to the final office action mailed on 5/14/2021.  The claims submitted 7/16/2021 are hereby entered.  The conference has agreed that the claims as presented here by Examiners amendment are allowable over the art.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as follows: 
In claim 1 add “liquid” between been coated and add “mixing” before the word pulp.

Cancel claim 9.



Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 12-18 directed to Group 2 non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.

Allowable Subject Matter
6.	Claims 1, 3-8 and 10-11 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:  The prior art does not teach the method of treating a formation using a pulp cellulose fiber that was coated with a liquid bath containing a water soluble carboxymethlcellulose polymer that is then dried upon the fiber and subsequently mixed with a tetraethylenepentamine crosslinker and placed into a subterranean formation.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.


11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766